IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


THE ESTATE OF JOHN G. GUYAUX AND            :   No. 244 WAL 2019
MIRIAN V. GUYAUX, DECEASED, AND             :
GARY GUYAUX AND CHRISTY GUYAUX,             :
HEIRS                                       :   Petition for Allowance of Appeal from
                                            :   the Order of the Commonwealth
                                            :   Court
             v.                             :
                                            :
                                            :
TOWNSHIP OF NORTH FAYETTE                   :
                                            :
                                            :
PETITION OF: CHRISTY GUYAUX                 :


                                     ORDER



PER CURIAM

     AND NOW, this 23rd day of January, 2020, the Petition for Allowance of Appeal is

DENIED.